United States Court of Appeals

                              FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-2955
                                    ___________

Vance E. Tivis,                          *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Dora Schriro                             *
                                         *            [Unpublished]
              Appellee.                  *
                                    ___________

                          Submitted:   April 7, 1997

                              Filed: April 24, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.

      Vance E. Tivis, a Missouri inmate, appeals the district court's1
denial of his Federal Rule of Civil Procedure 60(b) motion seeking relief
from the denial of his 28 U.S.C. § 2254 petition. As Tivis has not alleged
or demonstrated "exceptional circumstances" warranting extraordinary
relief, we conclude the district court did not




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
abuse its discretion in denying Tivis's Rule 60(b) motion. See Robinson
v. Armontrout, 8 F.3d 6, 7 (8th Cir. 1993) (standard of review; Rule 60(b)
factors warranting relief); Sanders v. Clemco Indus., 862 F.2d 161, 169
(8th Cir. 1988) (appeal from denial of Rule 60(b) motion does not raise
underlying judgment for review).

     Accordingly, we affirm the judgment of the district court.

     A true copy.

           Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-